Downey, J.
This was an action by the appellee, as receiver of The Equitable Fire Insurance Company, a mutual insurance company, organized under the laws of the State of Indiana, against the appellant, upon a premium note. In the circuit court there was judgment by default against the appellant.
Among the errors assigned, she alleges that the complaint does not state facts sufficient to constitute a cause of action.
The complaint is liable to the same objections which were held by this court to be fatal objections to the complaint, in Embree v. Shideler, 36 Ind. 423.
The judgment is reversed, with costs, and the cause remanded.